DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pp. 6-9, filed 10/20/21, with respect to claims 1, 10, and 18 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Specification
	Please note the amended title as provided on the attached BIB data sheet.

Allowable Subject Matter
Claims 1-3, 6, 9-12, 15, and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

As amended in the responses filed 4/5/21 and 10/20/21, the limitations “normalizing the sensor output values using a plurality of stored local baseline offset values, identifying a first subset of normalized sensor output values, less than a full set of the normalized sensor output values, that are different from a sensor output baseline value, and identifying a first subset of sensors, less than a full set of the plurality of sensors, corresponding to the first subset of normalized sensor output values, and selectively adjusting the sensor output values by individually adjusting a first subset of local baseline offset values, less than a full set of the plurality of stored local baseline .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626